 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGiant Food Stores,Inc. and Easton DevelopmentCompanyandUnited Food and CommercialWorkers,Local 1357. Case 4-CA-15117April 30, 1990ORDER DENYING MOTIONSBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 15, 1989, the Board issued its Decisionand Order in this case' in which it, inter alia, dis-missed the complaint allegation that the Respond-ents'maintenance of a civil lawsuit in state courtviolated Section 8(a)(1) of the National Labor Re-lationsAct, but retained jurisdiction over that alle-gation "for the purpose of entertaining an appropri-ate and timely motion for further consideration ona proper showing that the state court proceedingshave been completed."2On August 8, 1989, the General Counsel of theNational Labor Relations Board and the ChargingParty filed separate motions for reconsiderationcontending that the Board erred in its applicationof the Supreme Court's decision inhill Johnson'sRestaurants v.NLRB,461 U.S. 731 (1983), to thiscase.The Respondents thereafter filed an opposi-tion to the motions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motions for ReconsiderationIn the underlying complaint, the General Coun-sel alleged that the Respondents violated Section8(a)(1) by maintaining, after June 10, 1985, a civillawsuit in the Pennsylvania state courts against theCharging Party seeking to enjoin trespassory pick-eting at the Respondents' shopping center. Apply-ing the Court's decision inBill Johnson's Restau-rants,the administrative law judge concluded thatthe maintenance of the Respondents' lawsuit afterJune 10, 1985, was not "baseless." Accordingly, thejudge dismissed this complaint allegation but re-tained jurisdiction over the allegation pending com-pletion of the state court proceedings.The General Counsel did not except to this con-clusion or any other portion of the judge's deci-sion,which had dismissed the complaint in its en-tirety. Inter alia, the Charging Party filed excep-tions on theBill Johnson's Restaurantsissue con-tending that the judge erred by not finding that themaintenance of the lawsuit after June 21, 1985, ren-dered "that suit `baseless' per the decision of the1295 NLRB 330 (1989) Member Devaney did not participate in thatdecision2 Id at 334United States Supreme Court in[Bill Johnson's Res-taurants]."In its brief in support of its exceptions,the Charging Party asserted that by June 21, 1985,15 or 16 stores had opened in the shopping centerand that the Respondents' maintenance of the law-suit beyond that date "was thus `baseless' in statelaw per the rationale of[BillJohnson'sRestau-rants]."In its earlier decision, the Board found that theRespondents' maintenance of the state court law-suit after the Union filed an unfair labor practicecharge on June 10, 1985, did not lack a "reasonablebasis" and the Board set out at length its reasonsfor so concluding. Finding that the lawsuit did notlack a reasonable basis, and in accord with the ana-lytical framework set out by the Supreme Court inBill Johnson's Restaurants,461U.S. at 747, theBoard dismissed the complaint allegation regardingthe maintenance of the state court lawsuit, but re-tained jurisdiction over that allegation for furtherconsideration on a party's notification of a "final,binding determination or resolution of the meritsby the Commonwealth of Pennsylvania." GiantFood Store, supra at 334.In their motions for reconsideration, both theGeneral Counsel and the Charging Party now con-tend that the analytical framework of the SupremeCourt's decision inBill Johnson's Restaurants,ap-plied by the Board in its earlier decision,3 does notapply to this case because the state court lawsuitthat forms the basis of the alleged violation waspreempted by the Act. As support for their claimthat the Board erred in its analytical approach tothis case, they cite footnote5 of Bill Johnson's Res-taurants,461 U.S. at 737-738, which had not beenpreviously cited to or addressed by the Board.They further assert that the maintenance of a retali-atory lawsuit in state court is an unfair labor prac-ticewhenever that state court lawsuit is preemptedby the National Labor Relations Act.Section 102.46(b)(2) of the Board's Rules andRegulations provides (in pertinent part):Any exception to a ruling, fording, conclusion,or recommendation which is not specificallyurged shall be deemed to have been waived.We fmd that the contentions raised by the GeneralCounsel and the Charging Party in their motionsfor reconsideration, with their reliance on footnote5 ofBill Johnson's Restaurantsas being dispositiveof their positions, have been waived inasmuch asthey were not previously presented to the Board3 This framework was essentially also that used by the judge in his un-derlying decision.298 NLRB No. 50 GIANT FOOD STORES411by way of timely exceptions to the judge's decisionCHAIRMAN STEPHENS, dissenting.or otherwise.-I do not agree that the General Counsel and theAccordingly, theGeneralCounsel's and theCharging Party waived the argument made in theirCharging Party's motions for reconsideration aremotions for reconsideration, and I therefore believedenied as raising matters in an untimely fashion.4that the panel should address the argument on itsmerits.-4 In such circumstances,we make no determination on the legal suffi-ciency of the General Counsel's and Charging Party's arguments.